       Case: 1:19-cv-01665 Document #: 1 Filed: 03/08/19 Page 1 of 6 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,              )
                                        )
          Plaintiff,                    )
                                        )                Case No. 1:19-CV-1665
          v.                            )
                                        )
 RICHARD MIKOLAJEWICZ,                  )
 ALICIA MIKOLAJEWICZ,                   )
 BOGUMIL MIKOLAJEWICZ, and              )
 COOK COUNTY TAX ASSESSOR               )
                                        )
          Defendants.                   )
 _______________________________________)

                                           COMPLAINT

       The United States of America, with the authorization of a delegate of the Secretary of the

Treasury and at the direction of a delegate of the Attorney General, brings this action, pursuant to

26 U.S.C. § 7401, to enforce federal tax liens with respect to the unpaid tax liabilities of Richard

Mikolajewicz and Alicia Mikolajewicz (“Taxpayers”) upon certain real property in Cook

County, Illinois, and to obtain a money judgment against Taxpayers for certain unpaid federal

tax liabilities. In support thereof, the United States alleges as follows:

                                 Jurisdiction, Parties, and Property

       1.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1340, and 1345 and 26

U.S.C. §§ 7402 and 7403.

       2.      Defendant Richard Mikolajewicz, who is also known as Ryszard Mikolajewicz,

resides within the jurisdiction of the Court.

       3.      Defendant Alicia Mikolajewicz, who is also known as Alicja Mikolajewicz,

resides within the jurisdiction of the Court.



                                                  1
       Case: 1:19-cv-01665 Document #: 1 Filed: 03/08/19 Page 2 of 6 PageID #:2



       4.      The real property upon which the United States seeks to enforce its federal tax

liens is located at 8236 W. Summerdale, Norwood Park, Cook County, Illinois (the “Property”),

bearing Property Identification Number 12-11-202-002-0000, and more fully described as:

       Lot 37 in Florence L. Williamson’s resubdivision of Lot 2, in the Superior Court
       Commissioner’s partition of the Estate of James Williamson, Deceased, being part of the
       Northeast quarter of Section 11 and part of the Northwest quarter of Section 12,
       Township 40 North, range 12 East of the Third Principal Meridian, in Cook County,
       Illinois.

       5.      Defendant Bogumil Mikolajewicz is named as a defendant in accordance with 26

U.S.C. § 7403(b) because he has or may claim an interest in the Property.

       6.      Defendant Cook County Tax Assessor is named as a defendant in accordance with

26 U.S.C. § 7403(b) because it may claim an interest in the Property.


                            FACTS COMMON TO ALL COUNTS

                          The Taxpayers’ Federal Income Tax Liabilities

       7.      The IRS conducted an examination of Taxpayers’ Forms 1040, U.S. Individual

Income Tax Return, for tax years 2004 and 2005.

       8.      As a result of the examination, the IRS determined income tax deficiencies based

upon a determination that the Taxpayers understated the amounts of gross income reported on

Schedule C by overstating both their “costs of labor” and cost of “materials and supplies” for

their sole proprietorship, M & R Installers, in both tax years.

       9.      On April 12, 2010, a delegate of the Secretary of the Treasury made an

assessment against Taxpayers for $72,829.45 in federal income taxes; $17,647.35 in “failure to

pay” penalties; and $69,523.14 in interest for tax year 2004. The unpaid balance due for tax year

2004 as of December 3, 2018 is $168,142.58.




                                                  2
       Case: 1:19-cv-01665 Document #: 1 Filed: 03/08/19 Page 3 of 6 PageID #:3



       10.     On April 12, 2010, a delegate of the Secretary of the Treasury made an

assessment against Taxpayers for $27,778.52 in federal income taxes; $23,762.98 in “failure to

pay” penalties; and $73,943.14 in interest for tax year 2005. The unpaid balance due for tax year

2005 as of December 3, 2018 is $132,084.30.

       11.     On or about October 14, 2017, Taxpayers filed a Form 1040 for tax year 2016

which reported $41,191 in tax due and owing. On November 20, 2017, a delegate of the

Secretary of the Treasury made an assessment against Taxpayers for $41,191.00 in federal

income taxes; $1,434.46 in “failure to pay” penalties; and $879.24 in interest for tax year 2016.

The unpaid balance due for tax year 2016 as of December 3, 2018 is $39,528.54.

       12.     On or about the dates of the assessments set forth in Paragraphs 9, 10, and 11,

above, a delegate of the Secretary of the Treasury gave Taxpayers notice of the liabilities and

made demand for payment.

       13.     Despite notice of the liabilities described in Paragraphs 9, 10, and 11, above, and

demand for payment, Taxpayers have failed, neglected or refused to fully pay the liabilities.

                                          The Property

               a.      Taxpayers’ Acquisition of the Property

       14.     Richard Mikolajewicz and his brother, Bogumil Mikolajewicz acquired title to the

Property as joint tenants by executor’s deed dated December 15, 2000, and recorded as document

number 0010046482, by the Cook County Recorder of Deeds.

       15.     Richard Mikolajewicz and Bogumil Mikolajewicz each continue to own a 50%

interest in the Property.




                                                3
       Case: 1:19-cv-01665 Document #: 1 Filed: 03/08/19 Page 4 of 6 PageID #:4



                b.      Federal Tax Liens on the Property

        16.     Pursuant to 26 U.S.C. §§ 6321 and 6322, on the dates of assessments set forth in

Paragraphs 9, 10, and 11, above, federal tax liens arose in favor of the United States upon all

property and rights to property belonging to Taxpayers in an amount equal to the unpaid assessed

liabilities, plus interest and other additions and accruals permitted by law, until paid.

        17.     The tax liens attached to Taxpayers’ present and future property interests, and

remain until the amounts they secure are paid, or the statute of limitations on the collection of

such liabilities expires.

        18.     The statutory tax liens regarding the Taxpayers, which arose upon assessment,

attached to Richard Mikolajewicz’s 50% interest in the Property.

                                 COUNT I: ENFORCE FEDERAL TAX LIENS

        19.     The United States incorporates all previous paragraphs as if fully stated herein.

        20.     For purposes of the enforcement of the statutory liens, the Taxpayers remain

indebted to the United States in the amount of $339,755.42 as of December 3, 2018, plus

statutory additions and interest that continue to accrue from and after October 18, 2018. The

$339,755.42 balance consists of the original tax, interest, and penalties assessed against

Taxpayers, plus statutory interest from and after the dates of assessment, less any payments and

credits, for their unpaid income tax liabilities (Form 1040) for the 2004, 2005, and 2016 income

tax years.

        21.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce its liens

against the Property, to have the entire Property sold at a judicial sale free and clear of all rights,

titles, claims, liens, and interests of the parties, including any rights of redemption, and, after the

payment of the costs of sale and preservation of the Property, plus any real estate taxes due and



                                                   4
      Case: 1:19-cv-01665 Document #: 1 Filed: 03/08/19 Page 5 of 6 PageID #:5



owing as permitted by 26 U.S.C. § 6323(b), to have 50% of the proceeds distributed to the

United States, and to have the remaining proceeds distributed to Bogumil Mikolajewicz, or as

otherwise ordered by the Court in accordance with the law.

                      COUNT II: REDUCE THE TAXPAYERS’ UNPAID TAX
                          LIABILITIES TO MONETARY JUDGMENT

       22.     The United States incorporates Paragraphs 1-3 and 7-13, as if fully stated herein.

       23.     Taxpayers remain jointly and severally liable to the United States for the taxes

assessed against them for the 2004, 2005, and 2012 income tax years, as detailed in Paragraphs

9, 10, and 11, above, plus interest thereon, less any payments and credits.

       WHEREFORE, plaintiff United States of America requests the following relief:

               A.      Determine and adjudge that Richard Mikolajewicz owns a 50% interest in

                       the Property;

               B.      Determine and adjudge that the federal tax liens securing Taxpayers’ tax

                       liabilities attach to the Property, and order that the federal tax liens upon

                       the Property be enforced and that the entire Property be sold in a judicial

                       sale, according to law, free and clear of any right, title, lien, claim or

                       interest of the parties herein, and after the payment of the costs of sale and

                       preservation of the Property, plus any real estate taxes due and owing as

                       permitted by 26 U.S.C. § 6323(b), that 50% of the proceeds of the sale be

                       distributed to the United States toward satisfaction of Taxpayers’ tax

                       liabilities, and the remaining proceeds distributed to Bogumil

                       Mikolajewicz, or as otherwise ordered by the Court in accordance with the

                       law;




                                                  5
      Case: 1:19-cv-01665 Document #: 1 Filed: 03/08/19 Page 6 of 6 PageID #:6



              C.     Enter judgment in favor of the plaintiff United States of America and

                     against the defendants Richard Mikolajewicz and Alicia Mikolajewicz,

                     jointly and severally, in the amount of $339,755.42, plus statutory

                     additions and interest that continue to accrue from and after December 3,

                     2018, less any payments and credits, for their unpaid income tax liabilities

                     (Form 1040) for the 2004, 2005, and 2016 income tax years; and,

              D.     Any other and further relief that the Court deems just and proper,

                     including the United States’ costs.

Dated: March 8, 2019.

Respectfully submitted,

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
Tax Division, U.S. Department of Justice


/s/ Jordan A. Konig
Jordan A. Konig
Trial Attorney, Tax Division
U.S. Department of Justice
Post Office Box 55
Ben Franklin Station
Washington, D.C. 20044                                            Local Counsel:
Telephone: (202) 305-7917
Fax: (202) 514-5238                                               John R. Lausch, Jr.
Email: Jordan.A.Konig@usdoj.gov                                   United States Attorney




                                               6
                                  Case: 1:19-cv-01665 Document #: 1-1 Filed: 03/08/19 Page 1 of 1 PageID #:7
ILND 44 (Rev. 09/07/18)                                                          CIVIL COVER SHEET
The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (See instructions on next page of this form.)
I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
    United States of America                                                                                                Richard Mikolajewicz, Alicia Mikolajewicz, Bogumil Mikolajewicz, and Cook
                                                                                                                            County Tax Assessor

    (b) County of Residence of First Listed Plaintiff                                                                       County of Residence of First Listed Defendant                          Cook
                                          (Except in U.S. plaintiff cases)                                                  (In U.S. plaintiff cases only)
                                                                                                                            Note: In land condemnation cases, use the location of the tract of land involved.

    (c) Attorneys (firm name, address, and telephone number)                                                                 Attorneys (if known)

    Jordan A. Konig, U.S. Department of Justice Tax Division,
    P.O. Box 55, Ben Franklin Station, Washington, DC 20044, (202) 305-7917


II. BASIS OF JURISDICTION (Check one box, only.)                                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
                                                                                                                   (Check one box, only for plaintiff and one box for defendant.)
■   1     U.S. Government                   3 Federal Question                                                                                      PTF        DEF                                                      PTF         DEF
            Plaintiff                           (U.S. Government not a party)                                      Citizen of This State                  1         1 Incorporated or Principal Place                         4       4
                                                                                                                                                                         of Business in This State

    2     U.S. Government                   4 Diversity                                                            Citizen of Another State                  2           2    Incorporated and Principal Place                5        5
            Defendant                          (Indicate citizenship of parties in Item III.)                                                                                 of Business in Another State

                                                                                                                   Citizen or Subject of a                   3           3    Foreign Nation                                  6        6
                                                                                                                     Foreign Country
IV. NATURE OF SUIT (Check one box, only.)
             CONTRACT                                                  TORTS                                            PRISONER PETITIONS                                   LABOR                         OTHER STATUTES
    110 Insurance                           PERSONAL INJURY                    PERSONAL INJURY                         510 Motions to Vacate Sentence            710 Fair Labor Standards Act            375 False Claims Act
    120 Marine                               310 Airplane                       530 General                            530 General                               720 Labor/Management Relations          376 Qui Tam (31 USC 3729 (a))
    130 Miller Act                           315 Airplane Product               367 Health Care/                       535 Death Penalty                         740 Railway Labor Act                   400 State Reapportionment
    140 Negotiable Instrument                     Liability                         Pharmaceutical                     +DEHDV&RUSXV                           751 Family and Medical                  410 Antitrust
    150 Recovery of Overpayment              320 Assault, Libel & Slander           Personal Injury                    540 Mandamus & Other                          Leave Act                           430 Banks and Banking
        & Enforcement of Judgment            330 Federal Employers’                 Product Liability                  550 Civil Rights                          790 Other Labor Litigation              450 Commerce
    151 Medicare Act                             Liability                      368 Asbestos Personal Injury           555 Prison Condition                      791 Employee Retirement                 460 Deportation
    152 Recovery of Defaulted Student        340 Marine                              Product Liability                 560 Civil Detainee – Conditions               Income Security Act                 470 Racketeer Influenced and
        Loans (Excludes Veterans)            345 Marine Product Liability                                              of Confinement                                                                        Corrupt Organizations
    153 Recovery of Veteran’s Benefits       350 Motor Vehicle                                                                                                                                           480 Consumer Credit
    160 Stockholders’ Suits                   355 Motor Vehicle                PERSONAL PROPERTY                                                                  PROPERTY RIGHTS                        485 Telephone Consumer
    190 Other Contract                            Product Liability            370 Other Fraud                                                                   820 Copyrights                              Protection Act (TCPA)
    195 Contract Product Liability            360 Other Personal Injury        371 Truth in Lending                                                              830 Patent                              490 Cable/Sat TV
    196 Franchise                             362 Personal Injury -            380 Other Personal                                                                835 Patent – Abbreviated                850 Securities/Commodities/
                                                  Medical Malpractice              Property Damage                                                                   New Drug Application                    Exchange
                                                                               385 Property Damage                                                               840 Trademark                           890 Other Statutory Actions
                                                                                   Product Liability                                                                                                     891 Agricultural Acts
                                                                                                                                                                                                         893 Environmental Matters
          REAL PROPERTY                         CIVIL RIGHTS                      BANKRUPTCY                           FORFEITURE/PENALTY                          SOCIAL SECURITY                       895 Freedom of Information Act
    210 Land Condemnation                     440 Other Civil Rights            422 Appeal 28 USC 158                  625 Drug Related Seizure                  861 HIA (1395ff)                        896 Arbitration
    220 Foreclosure                           441 Voting                        423 Withdrawal 28 USC 157                  of Property 21 USC 881                862 Black Lung (923)                    899 Administrative Procedure
    230 Rent Lease & Ejectment                442 Employment                                                           690 Other                                 863 DIWC/DIWW (405(g))                      Act/Review or Appeal of
    240 Torts to Land                         443 Housing/                                                                                                       864 SSID Title XVI                          Agency Decision
    245 Tort Product Liability                    Accommodations                 IMMIGRATION                                                                     865 RSI (405(g))                        950 Constitutionality of
    290 All Other Real Property               445 Amer. w/Disabilities -        462 Naturalization                                                                                                           State Statutes
                                                  Employment                        Application
                                              446 Amer. w/Disabilities -        463 Habeas Corpus - Alien                                                           FEDERAL TAXES
                                                  Other                             Detainee (Prisoner Petition)                                                 870 Taxes (U.S. Plaintiff
                                              448 Education                     465 Other Immigration                                                            or Defendant)
                                                                                    Actions                                                                      871 IRS—Third Party
                                                                                                                                                                      26 USC 7609

V. ORIGIN (Check one box, only.)
        1 Original                2 Removed from                 3     Remanded from                         4 Reinstated or                   5     Transferred from               6    Multidistrict        8    Multidistrict
          Proceeding                State Court                        Appellate Court                         Reopened                              Another District                    Litigation                Litigation
                                                                                                                                                     (specify)                                                     Direct File
VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which you are filing and                                   VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and 423, enter the
write a brief statement of cause.)       26 U.S.C. 7402 & 7403                                                 case number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Court.
                                                                                                               Use a separate attachment if necessary.)
enforce tax liens, reduce unpaid tax liabilities to judgment
VIII. REQUESTED IN                                          Check if this is a class action Under rule 23, Demand $ 339,755.42                                          Check Yes only if demanded in complaint.
      COMPLAINT:                                            F.R.CV.P.                                                                                                   Jury Demand:           Yes      No
IX. RELATED CASE(S)                       (See instructions)
     IF ANY                                                     Judge                                                                                    Case Number
X. Is this a previously dismissed or remanded case?                                   Yes                No        If yes, Case #                   Name of Judge
Date                                                            Signature of attorney of record
 March 8, 2019                                                   /s/ Jordan A. Konig
